PROFESSIONS AND OCCUPATIONS
The Oklahoma State Board of Embalmers and Funeral Directors is authorized by Oklahoma law to grant and issue licenses to funeral service establishments for the limited purpose of the care and preparation for burial or transportation of dead human bodies to licensed funeral establishments inside and outside the State of Oklahoma. The Attorney General is in receipt of your opinion request wherein you ask, in effect, the following question: Does Oklahoma law, which authorizes the Oklahoma State Board of Embalmers and Funeral Directors to license and oversee the operation of funeral service establishments, carry with it the authority to grant and issue licenses to limited service funeral establishments for the purpose of performing preparation and shipping services, with no funeral service merchandise or services provided directly to the public, to licensed full-service funeral establishments inside and outside the State of Oklahoma? In response to your question, it is initially observed that the Oklahoma State Board of Embalmers and Funeral Directors was established under 59 Ohio St. 396 [59-396] (1971) as an agency of the State of Oklahoma. Pursuant to the provisions of 59 Ohio St. 396.3 [59-396.3] (1971), the Oklahoma State Board of Embalmers and Funeral Directors is authorized and empowered "to prescribe the requirements for a funeral establishment license and the fee therefor." Title 59 Ohio St. 396.2 [59-396.2] (1971) provides, in relevant part, as follows: " "'Funeral establishment' as herein used, shall mean a place of business used in the care and preparation for burial or transportation of dead human bodies, or any place where any person or persons shall hold forth and be engaged in the profession of undertaking or funeral directing." It is further observed that the statutes providing for the licensing of funeral establishments make no specific provision concerning the types of licenses issued by the Board. It is therefore apparent, from a plain construction of the statutes, that the Oklahoma State Board of Embalmers and Funeral Directors is granted the authority to establish the requirements for those licenses issued by the Board. It is further apparent that those funeral establishment licenses issued by the Board may include licenses to perform the functions as stated within 59 Ohio St. 396.2 [59-396.2] (1971), including the care and preparation for burial or transportation of dead human bodies. It is observed that said requirements for funeral establishment licenses must conform to the requirements of Oklahoma law and must be enacted by said board through rule or regulation in the manner prescribed therefor.  It is, therefore, the opinion of the Attorney General that your question should be answered as follows: The Oklahoma State Board of Embalmers and Funeral Directors is authorized by Oklahoma law to grant and issue licenses to funeral service establishments for the limited purpose of the care and preparation for burial or transportation of dead human bodies to licensed funeral establishments inside and outside the State of Oklahoma.  (LARRY D. BARNETT) (ksg)